Title: To George Washington from Major General Benjamin Lincoln, 8 January 1780
From: Lincoln, Benjamin
To: Washington, George


          
            My dear General,
            Charles-Town [S.C.] Jany 8th 1780
          
          I was a few days since honored with your Excellency’s favor of the 26th October last by Lieut. Colonel Ternant.
          I am too fully convinced of the utility of the new regulations not to afford him every countenance and assistance in my power, and it will be my greatest attention to have the troops in this Department formed on the plan adopted for the order & discipline of the army of the United States.
          I hear, but have no official notice of it, that the Virginia line are ordered from the main army to reinforce this department. If this should prove true, it will be fortunate indeed for this country, and I think exceedingly so for the United States & the cause in general; for it is such an attention to the safety of this people, that, if ever an idea has been formed & nourished among them that they were neglected by Congress, it must now be removed; besides the security it will afford to this State & Georgia.
          By the last accounts I have received from Savannah, the enemy seem to be alarmed by the movements of the Spaniards, and towards the end of the last month sent off the 60th regt to St Augustine, & (some say) another small corps. What has been the fate of Mobille & pensacola is uncertain; by some accounts we have reason to believe that they are in the hands of the Spaniards; this I have from a number of deserters, & since is confirmed by Mr Cowen, one of our officers, who was lately exchanged, and left Savannah. I think there cannot be a doubt but that such a report prevails there, but what gave rise to it I know not. Though I have not so full evidence in favor of the report as gives me satisfaction respecting the truth of it; yet I have thought it necessary & my duty to give your Excellency this hint.
          While I congratulate your Excellency on the success of the arms of the United States in the department more immediately under your direction, I have to lament that so little has been done here that we have nothing for our consolation, but that

we have not permitted the enemy to run away with us. I have the honor to be with the highest esteem Your Excellencys most Obedient servant
          
            B. Lincoln
          
        